Citation Nr: 0928733	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(claimed as flat feet).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1976 to July 1976. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana that denied service connection for pes 
planus, bilateral (claimed as flat feet).  The Veteran 
perfected a timely appeal of this determination to the Board. 
 
In January 2007, the Veteran and his friend, accompanied by 
the Veteran's representative, testified at a hearing before 
the undersigned Veteran's Law Judge at the local regional 
office.  A transcript of this proceeding has been associated 
with the Veteran's claims file. 

The case was remanded in July 2007 for further development.


FINDING OF FACT

Bilateral pes planus preexisted service and did not undergo a 
permanent increase in disability as a result of active 
service.


CONCLUSION OF LAW

The Veteran's bilateral pes planus was not incurred in or 
aggravated by active military.  38 U.S.C.A. §§ 1131, 1153 
(West 2002); 39 C.F.R. §§ 3.303, 3.306(b) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in 
the August 2003 rating decision, he was provided notice of 
the VCAA in July 2003.  An additional VCAA letter was sent in 
July 2007.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  The Veteran also received notice, 
pertaining to the downstream disability rating and effective 
date elements of his claim with subsequent re-adjudication in 
a January 2009 Supplemental Statement of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

The Veteran was afforded a VA examination in September 2008.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, a VA examination and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103; Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also Mayfield and Pelegrini, both supra.

II.  Service Connection for Pes Planus

Applicable law provides that service connection will be 
established for a disability resulting from personal injury 
suffered or disease contracted, or for aggravation of a 
preexisting injury suffered or disease contracted, in the 
line of duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137.  
The existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but it will be considered together with all 
of the other evidence in question as to the commencement of 
the disease or disability.  The term "noted" denotes only 
such conditions that are recorded in examination reports.38 
C.F.R. § 3.304(b)(1).

A review of the Veteran's service treatment records reveal 
that the bilateral pes planus was noted upon entry into 
service, (see Pre-Induction Examination Report, dated 
February 5, 1976, and Podiatry Consultation Report, dated 
June 28, 1976); and thus, the Veteran is not entitled to the 
presumption of soundness.  38 U.S.C.A. § 1111; see also 
Paulson v. Brown, 7 Vet. App. 466, 468 91995).  Accordingly, 
the issue to be decided in this case is whether the Veteran's 
preexisting bilateral pes planus was aggravated during active 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This standard is 
further explained in 38 C.F.R. § 3.306(b), which provides 
that clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation.  That 
notwithstanding, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  In other 
words, the presumption of the aggravation only arises "where 
the pre-service disability underwent an increase in severity 
during service."  See Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991) 

If the presumption of aggravation arises under 38 U.S.C.A. 
§ 1153, then the burden lies with the government to rebut by 
clear and unmistakable evidence that the pre-existing disease 
or disorder was not aggravated during service, or by 
establishing that any increase in disability is due to the 
natural progress of the preexisting condition.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); VAOPGCPREC. 3- 03, 69 Fed. Reg. 29178 
(2004); see also Wagner and Hunt, both supra.

In deciding a claim based on aggravation, the question turns 
on whether there has been any measurable worsening of the 
disability during service, and then on whether such a 
worsening constitutes an increase in disability.  Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
a preexisting condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. at 
296-97 (1991).

Here, the service treatment records reflect that the Veteran 
complained of foot pain while in service.  A pre-induction 
physical examination dated on February 5, 1976 noted pes 
planus, which was moderate and asymptomatic.  The 
corresponding February 1976 Report of Medical History 
reflects that the Veteran denied a history of foot problems.  
On June 26, 1976, the Veteran complained of foot pain after 
basic training exercises; the service treatment record noted 
that the Veteran was referred to a podiatrist.  X-rays taken 
on June 28, 1976 revealed bilateral pes planus deformity.  
The podiatrist concluded that the Veteran had severe pes 
planus and was unfit for duty.  Upon discharge from service 
on July 7, 1976, the Veteran signed a form stating that there 
had been no change in his medical condition since his 
separation examination and that he underwent a separation 
examination more than three working days prior to his 
separation from service.

VA Treatment records from Temple, Texas dated from December 
2006 to March 2007 and VA treatment records from Shreveport, 
Louisiana dated from May 2003 to July 2007 do not reflect 
treatment for pes planus, but note a history of pes planus 
and complaints of foot pain.  A March 2006 diabetic foot 
examination was normal.  An October 2006 treatment record 
reflects that the Veteran was seen at the emergency room 
complaining of right sole pain that had existed for two 
weeks.  There was no history of trauma or injury to the foot.  
The pain started suddenly and was exacerbated by movement.  
The examination revealed tenderness over the right heel of 
the sole.  The diagnosis was right sole foot pain without 
trauma and "possibly fasciitis versus secondary to flat foot 
without appropriate footwear."  The Veteran was prescribed 
anti-inflammatory drugs and special footwear.  A December 
2006 treatment record reflects that the Veteran complained of 
right foot pain that he rated as 9 out of 10 (10 being the 
worst) and that aggravating factors were walking and 
standing.  A July 2007 treatment record noted that the 
Veteran denied foot pain.

The Veteran underwent a VA examination in September 2008.  
The Veteran told the VA examiner that he had intermittent 
pain in his feet since his discharge from service.  He coped 
with the pain by wearing inserts and buying new shoes 
regularly.  He assessed his foot pain as a 5 to 6 out of 10 
(10 being the worst).  The examiner noted that the Veteran 
has worked for over 30 years as a heavy equipment operator 
from 1976 to 2008.  He told the examiner that he had foot 
pain, but was able to work because he was in a seated 
position (not weight bearing, standing, or walking, which 
were precipitating factors to his foot pain).  The Veteran 
told the examiner that he only started to receive treatment 
from the VA in 2000 because he was unaware of his eligibility 
given that the service only kept him for one month due to his 
flat foot condition.  Upon physical examination, the Veteran 
was diagnosed with moderate to severe bilateral pes planus 
condition.  

The VA examiner further stated that a review of the Veteran's 
service treatment records reflect that the flat foot disorder 
was discovered initially on February 5, 1976 at this first 
enlistment evaluation, where he was assessed with moderate, 
asymptomatic pes planus.  He had subsequently qualified for 
enlistment into the military, despite his diagnosis of pes 
planus.  He further stated that the February 1976 Report of 
Medical History reflects that the Veteran reported that he 
did not have a foot problem prior to the entry into the 
military.  The examiner concluded that the Veteran had a foot 
condition prior to service, but it was asymptomatic until he 
began to perform activities required by enlistment, which 
caused him to be referred to a podiatrist.  The examiner 
opined that it was as least likely as not that the Veteran's 
foot disorder pre-existed his period of active duty and 
increased in disability (symptoms) during such period of 
active duty.  His rationale that the Veteran's pes planus was 
symptomatic in nature was premised on the fact that the 
Veteran's feet pain while in service occurred at the end of 
the day after the Veteran engaged in running, marching, and 
completing obstacle courses.  Specifically, the examiner 
stated:

The veteran indicates that he never had any 
problems with foot pain until his basic training 
activities.  The veteran was an athlete in high 
school, playing basketball and baseball.  However, 
he states that these activities usually took up a 
couple of hours after school.  However, when he got 
to the military, his physical training activities 
were from 5:00 o'clock in the morning until 5:00 
o'clock at night.  This precipitated the onset of 
bilateral foot pain.  The veteran describes these 
activities as running up sandy hills, marching and 
completing obstacle courses.  He reported pain 
initially on June 26, 1976 and he was subsequently 
referred to the podiatrist.  Based upon the 
information available, it is appropriate for the 
examiner to select the choice of the veteran having 
intermittent symptoms resulting from service.  This 
choice was chosen due to the fact that the veteran 
stated he did not have persistent pain in his feet 
in the military, as long as got to rest and avoid 
weight bearing.  The symptoms of pain and swelling 
were usually noted at the end of the day, after he 
had performed the required activities running, 
marching, and completing the obstacle course.  
(Emphasis added).

With regard to the issue of whether there was "permanent 
worsening" in the Veteran's foot disability, the examiner 
noted that it would be inappropriate for him to state that 
the Veteran had a permanent worsening of his underlying 
condition due to service because the Veteran was only seen 
once while in the military.  He noted, however, that the fact 
that the Veteran complained of the onset of foot pain and had 
to see the podiatrist in the military in June 1976 does not 
indicate an increased disability during the service.  And, 
that "in the opinion of this examiner, it indicates that he 
was doing activities that subsequently precipitated the foot 
pain, which was a "new complaint" to him as the Veteran had 
been athletic (playing sports) prior to the military.

Although the VA examiner used the term "at least as likely 
as not" when opining as to whether the Veteran's bilateral 
foot disorder increased in disability in service, the Board 
looks to the comprehensive examination report, detailed 
discussion of the Veteran's in-service and post-service 
medical history, and the very thorough rationale contained 
throughout the opinion (i.e., "Based upon the information 
available, it is appropriate for the examiner to select the 
choice of the veteran having intermittent symptoms resulting 
from service") in concluding that his opinion is unequivocal 
in its finding that the Veteran's preexisting pes planus did 
not undergo a permanent increase in disability as a result of 
active service.  See Emenaker v. Peake, 551 F.3d 2332, 1335 
(Fed. Cir. 2008) (finding that the "least as likely as not" 
language was not fatal to the medical opinion as long as 
there was an adequate explanation of whether the opinion 
rises to the level of clear and unmistakable evidence despite 
the equivocal phrase).

A review of the record does not support a finding that the 
veteran's flat feet were aggravated during service.  The 
service treatment records show that the Veteran had flat feet 
prior to active service and that during basic training the 
Veteran complained of foot pain after his basic training 
exercises.  The podiatrist concluded that the Veteran had 
severe pes planus and was unfit for duty.  The Veteran's was 
medically discharged within three weeks of enlistment into 
active service because he was found to be unfit for active 
service due to his flat feet.  This apparent flare-up of 
symptoms during basic training, however, did not appear to 
affect his foot disability overall, as indicated by the 
September 2008 VA examiner, who concluded that the Veteran 
had an intermittent flare-up of a preexisting condition as a 
result of basic training exercises.  In that regard, on his 
discharge examination, while it was noted that he had severe 
flat feet, it was also noted that there had been no change in 
his medical condition upon separation.  Likewise, post-
service treatment records show no reports or findings of any 
problems with the Veteran's flat feet or other foot problems, 
albeit, complaints of right sole pain.  Thus, contrary to the 
Veteran's contentions, the Board acknowledges that he is 
competent to state that he had foot pain or problems in 
service, but his statements are not competent to establish 
that his pre-service flat feet permanently increased in 
severity during service.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Therefore, the medical evidence, 
overall, establishes that the Veteran's bilateral pes planus 
is symptomatic, in that it causes the Veteran pain, but such 
evidence does not establish any increase in disability during 
service.  Accordingly, the Board determines that the 
Veteran's preexisting bilateral pes planus was not aggravated 
in service.  The appeal is denied.





ORDER

Entitlement to service connection for bilateral pes planus 
(claimed as flat feet), is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


